 

KeyBank National Association, as Agent

for itself and the other Lenders

225 Franklin Street

Boston, Massachusetts 02110

 

April 1, 2013

 

Agent's Fee Letter

 

CONFIDENTIAL

TNP SRT Secured Holdings, LLC

TNP SRT San Jacinto, LLC

TNP SRT Craig Promenade, LLC

TNP SRT Aurora Commons, LLC

TNP SRT Willow Run, LLC

TNP SRT Visalia Marketplace LLC

4695 MacArthur Court, Suite 1100

Newport Beach, California 92660

 

Ladies and Gentlemen:

 

This letter is the Fee Letter referred to in that certain Forbearance Agreement
of even date herewith (as amended from time to time, the “Forbearance
Agreement”) by and among you, KeyBank National Association (“KeyBank”), as
Lender and Agent. This Fee Letter sets forth fees not described in the
Forbearance Agreement and certain other matters. All capitalized terms used in
this Fee Letter and not otherwise defined shall have the meanings assigned to
such terms in the Forbearance Agreement.

 

To induce each of Agent and each Lender to execute and deliver the Forbearance
Agreement in their respective capacities as the Agent and Lenders, you hereby
agree to pay to Agent, for the pro rata account of the Lenders, a forbearance
fee in an amount equal to $192,187.28, payable to Agent, for the benefit of the
Lenders, with fifty percent (50%) of such fee payable upon the execution and
delivery of the Forbearance Agreement and fifty percent (50%) of such fee
payable upon the earlier to occur of the Forbearance Expiration Date or the date
the Loans are repaid in full.

 

All of the fees payable hereunder or pursuant hereto shall be payable in
immediately available funds, shall be deemed fully earned when due and payable
and, once paid, shall be non-refundable. Agent and Lenders may allocate among
its affiliates, any of the fees payable to it in this Fee Letter in its sole
discretion.

 

You hereby agree to keep this Fee Letter and its contents strictly confidential
in accordance with the confidentiality provisions set forth in the Credit
Agreement.

 

This Fee Letter may be executed in counterparts which, when taken together,
shall constitute one and the same document. Delivery of an executed counterpart
of a signature page of this Fee Letter by facsimile or electronic transmission
shall be effective as delivery of a manually executed counterpart of this Fee
Letter. This Fee Letter, together with the Loan Documents, embodies the entire
agreement and understanding among Agent, Lenders and you with respect to the
specific matters set forth above and supersedes all prior agreements and
understandings relating to the subject matter hereof. This Fee Letter may not be
amended or any provision hereof waived or modified except by an instrument in
writing signed by Agent, the necessary Lenders and you. No party has been
authorized by Agent or any Lender to make any oral or written statements
inconsistent with this letter.

 

 

 

 

This Fee Letter shall be governed by, and construed in accordance with, the laws
of the Commonwealth of Massachusetts without regard to principles of conflicts
of law to the extent that the application of the laws of another jurisdiction
would be required thereby. Any right to trial by jury with respect to any claim
or action arising out of this Fee Letter or conduct in connection with this
agreement is hereby waived.

 

This Fee Letter may not be assigned by you without the prior written consent of
Agent and the necessary Lenders.

 

(The next page is the signature page.)

 

 

 

 

Very truly yours,   KEYBANK NATIONAL ASSOCIATION, as agent     By: /s/ Kathleen
Ahern   Kathleen Ahern, Senior Banker

 

  Accepted and Agreed to in all respects:       TNP SRT SECURED HOLDINGS, LLC, a
Delaware
limited liability company           By: TNP Strategic Retail Operating
Partnership, LP,
its sole member         By: TNP Strategic Retail Trust, Inc., its general
partner             By: /s/ Dee R. Balch       Print Name: Dee R. Balch      
Title: CFO           TNP SRT SAN JACINTO, LLC, a Delaware limited
liability company           By TNP SRT Secured Holdings, LLC, a Delaware
limited liability company, its Sole Member         By: TNP Strategic Retail
Operating Partnership, LP,
a Delaware limited partnership, its Sole Member         By: TNP Strategic Retail
Trust, Inc., a Maryland
corporation, its General Partner             By: /s/ Dee R. Balch       Print
Name: Dee R. Balch       Title: CFO

 

 

 

 

  TNP SRT CRAIG PROMENADE, LLC, a Delaware limited liability company          
By TNP SRT Secured Holdings, LLC, a Delaware
limited liability company, its Sole Member         By: TNP Strategic Retail
Operating Partnership, LP,
a Delaware limited partnership, its Sole Member         By: TNP Strategic Retail
Trust, Inc., a Maryland
corporation, its General Partner             By: /s/ Dee R. Balch       Print
Name: Dee R. Balch       Title: CFO           TNP SRT AURORA COMMONS, LLC, a
Delaware
limited liability company           By TNP SRT Secured Holdings, LLC, a Delaware
limited liability company, its Sole Member         By: TNP Strategic Retail
Operating Partnership, LP,
a Delaware limited partnership, its Sole Member         By: TNP Strategic Retail
Trust, Inc., a Maryland
corporation, its General Partner             By: /s/ Dee R. Balch       Print
Name: Dee R. Balch       Title: CFO

 

 

 

 

  TNP SRT WILLOW RUN, LLC, a Delaware limited
liability company           By TNP SRT Secured Holdings, LLC, a Delaware
limited liability company, its Sole Member         By: TNP Strategic Retail
Operating Partnership, LP,
a Delaware limited partnership, its Sole Member         By: TNP Strategic Retail
Trust, Inc., a Maryland
corporation, its General Partner             By: /s/ Dee R. Balch       Print
Name: Dee R. Balch       Title: CFO           TNP SRT VISALIA MARKETPLACE, LLC,
a
Delaware limited liability company           By TNP SRT Secured Holdings, LLC, a
Delaware
limited liability company, its Sole Member         By: TNP Strategic Retail
Operating Partnership, LP,
a Delaware limited partnership, its Sole Member         By: TNP Strategic Retail
Trust, Inc., a Maryland
corporation, its General Partner             By: /s/ Dee R. Balch       Print
Name: Dee R. Balch       Title: CFO

 

 

 

